Citation Nr: 9907351	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-05 351A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, Philippines


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for varicose veins of 
the left leg.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from August 1952 to 
August 1956.

2.	Prior to the promulgation of a decision in the appeal, the Board 
received notification from the veteran requesting a withdrawal of this 
appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being appealed.  
A substantive appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c)(1998).  

The veteran in this case has withdrawn this appeal, as evidenced by a 
report of contact dated in January 1999, and a letter received by the Board 
in March 1999.  Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



__________________________________
JANE E. SHARP
Member, Board of Veterans' Appeals


 


- 2 -

